DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “a supply unit” in line 23.  When Examiner looks to the Specification to see what exactly “a supply unit” is defined to be, Examiner finds that Applicant provides a non-limiting descriptor thereof in paragraphs 50, 62, 64, 68, and 69.  Applicant’s claim language, almost rises to the level of means plus function type claim language.  Ultimately, based upon Applicant’s claim language and the language in the Specification, Applicant is claiming that there is a device and it achieves an end result; however, the structure thereof is not as relevant as the result.  Therefore, Examiner finds that this claim language is therefore indefinite, as Applicant has not particularly pointed out and distinctly claimed the subject matter which is sought to be protected thereof.
Claims 2-14 are also rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Claim 15 recites the limitations "a third receiving portion”, “a third cover body”, and “a third cover magnet" in lines 2, 5, and 7.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, this claim language ultimately depends upon claim 4, however, the receiving portion language is found in claim 5; wherein, as along with the receiving portion language, the cover body and cover magnet language, Applicant needs to claim a first and second [component] before a third may be claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711